Warren E. Burger: We?ll hear arguments next in 72-75, Georgia against the United States. Mr. Hill, you may proceed.
Harold N. Hill, Jr.: Mr. Chief Justice and may it please the Court. This case is on appeal from a decision of a three-judge court in Georgia. The appeal involves the possible applicability of Section 5 of the 1965 Voting Rights Act, to state legislative reapportionment acts and I think it would also necessarily involve congressional redistricting acts. But, it particularly involves the reapportionment act, particularly the use by a state of multimember districts. It also involves the Attorney General's regulations for administering Section 5 of the Voting Rights Act. Very briefly stated, the fact is that the Attorney General disapproved two reapportionment plans for the Georgia House of Representatives. He objected to Georgia?s use of multimember districts, which Georgia has been using since at least 1880. When the Georgia legislature met on the last night of its regular 1972 Legislative session and it was unable to divide all of the multimember districts into single-member districts, they passed a resolution seeking to involve the aid of the Federal District Court and this suit was filed by the United States. There are four questions presented by the appeal. The first is, is Section 5 of the Voting Rights Act applicable to state legislative reapportionment acts, and if so, is Section 5 constitutional as thus applied. It is the contention of the State of Georgia with respect to this question, that a reapportionment act is not a voting change within the meaning of Section 5, such that it has to be submitted to the Justice Department for approval. If we are in error in this contention, then it is our contention that Section 5, as applied to reapportionment, is unconstitutional in that it is not appropriate legislation within the meaning of Section 2 of the Fifteenth Amendment. The Fifteenth Amendment of course, being the source of authority for the passage of the 1965 Voting Rights Act and the question determined in the Katzenbach versus South Carolina having said that the Voting Rights Act was appropriate legislation in the context of that case within the meaning of the Fifteenth Amendment. The second question raised, is does the prior submission requirement of Section 5 limit the Attorney General to disapproving the change in State Law or can he, under Section 5, disapprove things which have not changed such as Georgia?s use of multimember districts? The third question is, does Section 5 empower the Attorney General to disapprove a State Law which he does not find it to be discriminatory, but above which he is unable to reach a decision? There are other questions subsidiary to this third question such as does the Attorney General have the authority to promulgate regulations, any regulations, particularly regulations placing the burden of proof on the submitting state thereby, establishing his civil rights division as a court without providing the submitting state with notice of any charges and opportunity to examine the material on which his decision is to be based. The final question is, does the Attorney General have the power to extend the 60-day time limit Congress placed upon him in Section 5 of the Act? Does he have the power to adapt regulations and if he does have that power, which we submit he does not, does that power include the power to amend a law of Congress? The lower court ruled in favor of the Government on all of these issues. Georgia began using multimember districts in its House of Representatives in 1880. In 1917, it adapted the majority vote requirement as to certain offices. That is the requirement of the candidate in order to be nominated in a primary or elected in the election must receive a majority of the vote as opposed some states used plurality. As a consequence, Georgia has a runoff in case nobody gets a majority in the first election, there is a second election, a runoff election in which the two top candidates compete against each other, so that one of them ends up with the majority in most cases. In 1953, Georgia adapted the designated post requirement. That is to say that if you are a candidate for a multimember district, you must designate one of those multimember seats that you want. In 1962, the majority vote requirement was made applicable to legislators in primaries. It has not theretofore been applicable to House Representative members. In 1964, June 24, 1964, the majority requirement was made applicable to legislators in elections as well as primaries. So, that as of June 24, 1964, Georgia was using multimember districts designated posts and majority runoff requirement as a House of Representative --
Potter Stewart: Let me be sure I understand this designated post requirement. That would mean that even though you got a greater vote and then somebody else who got elected to another post, if that wasn?t your designated post, you could still lose?
Harold N. Hill, Jr.: That is correct, Your Honor. Assuming you had to say a three-men multimember district --
Potter Stewart: I am assuming more than two members.
Harold N. Hill, Jr.: -- you would, on today? situation, you would designate that you want either post 1 or post 2 or post 3.
Potter Stewart: Right.
Harold N. Hill, Jr.: And you are running against the people who have designated post 1 if that is your selection.
Potter Stewart: Right.
Harold N. Hill, Jr.: Not against the people who have designate the other post.
Potter Stewart: So you might get the 49% of the vote in post -- for post 1 and your two opponents would divide 51%, you would have a runoff often?
Harold N. Hill, Jr.: Yes, we would.
Potter Stewart: Between you and the highest?
Harold N. Hill, Jr.: Yes, sir.
Potter Stewart: The higher of the other two?
Harold N. Hill, Jr.: That?s correct.
Potter Stewart: Alright.
Lewis F. Powell, Jr.: You may select your own post?
Harold N. Hill, Jr.: Yes, Your Honor, you designate it. Now, I might say that prior to 1965 actually, we didn?t use numbers. You designated the name of the man holding that seat that you wanted, but as a result of the reapportionment of 1965 --
Potter Stewart: Even if as you aren?t running, even if the incumbent wasn't running?
Harold N. Hill, Jr.: That?s correct. It was designated --
Potter Stewart: That?s best seat?
Harold N. Hill, Jr.: Yes sir. If he was running, you got his name on there twice?
Potter Stewart: Right, right.
Harold N. Hill, Jr.: He was running for his own seat.
Potter Stewart: Right.
Harold N. Hill, Jr.: But, at that time, we only had -- the most we had was a three-men multimember district and as a result of the reapportionment of the 1965, one district went to 64, excuse me, to 24 members, a 24 --
Potter Stewart: Member district.
Harold N. Hill, Jr.: -- member district. And it was necessary to discontinue the use of names because there were 21 seats that had no names then --
Potter Stewart: Right.
Harold N. Hill, Jr.: -- and used numbers. So, we did change our designated post situation in 1965 from designating by naming the incumbent to designating by numbers. But as I understand the position of the Government, that change is not, the change that?s in issue here. The reason I emphasize that June 24, 1964, we have multimember districts, numbered posts, and designated post requirement is that that was prior to the introduction of the 1965 Voting Rights Act in March of 1965. It was also prior to the retroactive effective date of the Voting Rights Act, November 1, 1964. This Court decided with Whitcomb versus Chavez in June of 1971. Thereafter, the 1970 census for Georgia became available. The Governor called the legislature into special session, in the latter part of September and in the early October and Georgia adapted a reapportionment plan for its House of Representatives, as well as for its Senate and as well as for Congress. Those two plans are not an issue in this case. The House reapportionment plan was submitted to the Attorney General on November 5, 1971 along with a mass of information. I would refer the Court to the record to show the letter which requested seven categories of information. On November 19th, the Attorney General requested these seven additional categories of information which required them until January 6, 1972 to compile and to submit. The Attorney General on March 3, 1972, a Friday, objected to the 1971 reapportionment plan. Now, that objection was within 60 days of January 6th when the additional information had been submitted, but it was approximately 120 days from the date of the November 5th submission of the 1971 Reapportionment Act. The General Assembly received that letter of objection on Monday, March 6th at which time it had four days remaining in its regular 1972 session. During those four days, it subdivided into single-member districts, I believe 18 multimember districts, leaving it with 32 multimember districts. It adapted the resolution seeking to invoke the aid of the Federal District Court and adjourned. That second plan in the 1972 reapportionment plan was disapproved on the ground that it continued the use of multimember districts, numbered posts and majority runoff requirement. That had been the ground basically of the objection to the first plan, Georgia?s combination use of multimember districts, numbered posts, and majority runoff requirement. The suit was filed. There was a hearing on April 18th, at which time the Government said, ?Our only objection at this time is as to 15 multimember districts, not 32.? As we see it, the Government abandoned its objection to numbered posts, abandoned its objection to the majority runoff requirement and said, ?Our real objection is to multimember districts and we only object to 15 of those, not to all 32.? As to 10 of the multimember districts which it had previously had objected to, the Government said ?That the number of minority members living in those districts is so small as to not be cognizable.? As to 6 of those districts which had abandoned its objection to, the Government said ?That the non-white population is so dispersed throughout these areas, that the fact that they are multimember district has no impact. You could not cut it into a single-member district and significantly affect their voting impact.? The Government also withdrew its objection to the Fulton County multimember district which is at single-member districts throughout Fulton County with three at large above it. And they had objected to those three and then they removed or eliminated their objection to that because the difficulty of forcing those three districts down into 21, I believe, is quite considerable and would have had no great racial impact. Now -- but then again said, ?But, we think all of these 17 districts that we?ve, as I see it, we are now conceding that we shouldn?t have objected to on Section 5 grounds. We think they?re all ought to be subdivided on Fourteenth Amendment grounds because of equal protection problems.? And the court said, ?But, it would be mighty risky to have a special session and not subdivide all of these multimember districts.? Its decision came out on April 19th the following day, did not deal with the Government's suggestion that all multimember districts be subdivided. And the General Assembly was faced with the special session for reapportionment not knowing whether to subdivide 15 districts or 32 districts. We applied for a stay which this Court granted on April 21, 1972. Section 4 of the Voting Rights Act, contains the formula for determining which states and political subdivisions are subject to the Act. Pursuant to the Section 4 formula, there are six States covered by the act, Alabama, Georgia, Louisiana, Mississippi, South Carolina and Virginia and there are six States which have political subdivisions subject to the Act. Arizona has 8 of 12 counties, has one-third of its population covered by the Act. California has two counties. Hawaii has 80% of its people covered by the Act, one county, but it happens to be, I believe, Honolulu county. Idaho has one county. North Carolina has 39 of 100 counties. Wyoming has one county. New York had three counties. I believe the Court is going to have a case involving that situation here shortly. Alaska has I believe, petitioned and been removed from the Voting Rights Act. But, of these states affected by the Act, only North Carolina and New York have ever submitted, these are the affected States, not the covered States, only these, only New York and North Carolina have ever submitted their reapportionment plans to the Attorney General. Arizona, California, Hawaii, Idaho, and Wyoming apparently do not know that the Justice Department is just waiting for them to submit their reapportionment plans before those reapportionment plans can go into effect. Basically, our argument on non-applicability is this. There are voting laws relating to voters. There are relating to candidates. There are laws relating to the composition and organization of state government. Reapportionment is a law relating to the composition of a legislative body. Reapportionment is not a voting law required to be submitted to Washington within the meaning of the Voting Rights Act we submit. That is, we think what the Government had in mind when it filed its brief in Fairley a companion to Allen versus the State Board of Elections. In the Government?s brief in Fairley, it in effect said to this Court that you?re holding Section 5 applicable in Fairley would not be tantamount to concluding that Section 5 applied to reapportionment and redistricting. Now you may inquire, held in Georgia argued that Section 5 is not applicable to reapportionment when she submitted her reapportionment laws to the Attorney General. I think the question relates only to applicability not to constitutionality because I think, we are entitled to take the position that the Law is not constitutional as applied.
Byron R. White: Do you have any trouble with which case was Perkins?
Harold N. Hill, Jr.: No, your Honor, I do not.
Byron R. White: Well, whatever case it was, it said a change from war elections to a large elections for a legislative body was within the reach of the successive body?
Harold N. Hill, Jr.: It was just such a case in which the Government said you are holding the Section 5 applicable in this case will not be tantamount to holding Section 5 applicable in reapportionment.
Byron R. White: Well, I understand -- I understand that frequently happens but how about principle of it? You don?t have any trouble at all with it?
Harold N. Hill, Jr.: Well, I have this -- I?ll adapt whatever position the Government had in that case I might say --
Byron R. White: I don?t blame it to you.
Harold N. Hill, Jr.: But, the Court in Allen said, we do not here reach the question of whether Section 5 is applicable to reapportionment.
Byron R. White: I agree with that, but how about the principle of it? How can you really sensibly distinguish the two cases other than by just saying they?re different?
Harold N. Hill, Jr.: I cannot.
Byron R. White: So, you really have to cut back on Perkins a little?
Harold N. Hill, Jr.: No, Your Honor. I think that in this instance, it?s a reapportionment case and I do not see -- let me think further on that and answer it this way. To me, there are voting laws --
Byron R. White: If you really can?t distinguish them and if Perkins is still the law, you lose on this point?
Harold N. Hill, Jr.: Let me undertake to retract my quick concession if I may. There are voting laws and there are election laws. Now, to me, Katzenbach dealt with voting laws. Allen and Perkins dealt with election laws. Now, if reapportionment is not even an election law then it's not covered by Allen and Perkins because --
Byron R. White: It's an apportionment?
Harold N. Hill, Jr.: -- it?s an apportionment. It is a law relating to the operation of Government or the structure of Government. For example, I would not think that whether or not you have a bicameral legislature is an election law. Although, --
Byron R. White: It's Perkins election law?
Harold N. Hill, Jr.: It related to a municipality and --
Byron R. White: Well, it had whether you are going to elect the members of legislative body in boards or (Inaudible)
Harold N. Hill, Jr.: That is correct.
Byron R. White: And only member district is against single-member district, presents the identical question, whether you are going to elect them in boards or or a party (Inaudible) hearing, is it?
Harold N. Hill, Jr.: Yes, Your Honor and then I?m at a loss to understand, why the Court restricted itself from getting into the reapportionment of Fairley and Allen.
Byron R. White: Oh, I just don?t -- they just -- if the -- it just makes the questions we?re not dealing with now we have to deal with?
Harold N. Hill, Jr.: Yes, Your Honor. Let me proceed by saying that the people who made the decision to submit Georgia?s reapportionment plan are not obstructionists. They know that to make Government work, you need to cooperate whenever you can and litigate only when necessary. And they did not know when they submitted the 1971 plan that the Attorney General would disapprove the use of multimember districts and make this litigation necessary. Now, if Section 5 is applicable to reapportionment, if it is an election law, if it is covered by Allen and Perkins, then we contend that as applied Section 5 is not appropriate legislation authorized by the Section 2 of the Fifteenth Amendment. For these two reasons, there is no rational relationship between reapportionment and the Section 4 coverage formula of registration test, plus lower voter participation in a presidential election. The problem of alleged to racial gerrymandery exists in States not subject to the Act. Texas, New York, Indiana and Delaware have had alleged gerrymandering problems and those states are not subject to the Act. So, that the Act simply offers no rational relationship to covering reapportionment laws. With respect to the second question, let me make it clear that I am not arguing now at this point that Georgia?s reapportionment plan was not a change, that was the first question. I am contending now that what the Attorney General disapproved was not a change. Let me, to illustrate what I?m trying to get across, say that Georgia has an election code, a comprehensive body of law on elections. If we change 10 code sections and send them to Washington, we think that the Attorney General is not entitled to disapprove other sections in Georgia?s election code. But here, the Attorney General disapproved Georgia?s use of multimember districts in combination with the majority run-off requirement and numbered posts, and Georgia had not changed that. If we change the system, the Attorney General could object to our change in the system, but if we change the lines and the reapportion, we don?t think that the Attorney General is entitled to object to the system.
Byron R. White: What about the voting locations on a precinct?
Harold N. Hill, Jr.: Yes, Your Honor. Voting law affects the voting.
Byron R. White: If you change that law, you change everything except the -- by changing the lines you would change the ? whether it would change about the --
Harold N. Hill, Jr.: I believe that this is a voting law within the meaning of the Voting Right Act.
Byron R. White: Voting laws as to which voting machine you can go to?
Harold N. Hill, Jr.: I am not sure of --
Byron R. White: Like to redrawing a line district line. Since, when you draw this machine you go --
Harold N. Hill, Jr.: Right. But this has effect on the voter.
Byron R. White: It rather -- it changes the location of my voting machine, if you draw the line on the other side of the street?
Harold N. Hill, Jr.: No, excuse me. I?m talking about changing the location of a polling place. This affects the voter.
Byron R. White: No matter, it affects me --
Harold N. Hill, Jr.: Yes.
Byron R. White: If I can put it in another district, I have to put on another district, it changes my voting place?
Harold N. Hill, Jr.: I?m sorry. I don?t believe that we necessarily change the location of polling places. The polling places stay the same.
Byron R. White: I agree but the changes -- it affects me as a voter like go to another place.
Harold N. Hill, Jr.: No but in Georgia, we do not have to go another place. We go to the same polling place and vote for different numbered seats in the legislature. But the effect on the voter is not in whether he goes to the same poll to vote or not. Our argument is to the third question is that the Attorney General has without statutory authority adopted regulations imposing a burden of proof standard on the state to satisfy him and we believe that this is contrary to what this Court had in mind in Allen when it said that the Attorney General does not act as a Court in approving or disapproving the state legislation. We believe that these procedures are contrary to Morgan versus the United States in 304 U.S. and the cases which followed it through Hannah v. Larche in 363 U.S. And the final question raises the issue as to whether Attorney General can promulgate regulations in any of them at all, but particularly regulations changing the 60-day time limit which Congress placed on him. The government's brief cites no authority for him being able to adapt regulations. They cite is a need for additional information and we submit the basis -- the arguments based on needs should be addressed to the Congress. The Attorney General, the United States above all owes the submitting stage obedience to the time limits fixed by Congress. In conclusion, If I may take a hint from the gentleman who opened the City of Burbank case yesterday, in his opening argument he referred to the declaration of independence and pointed out that one of the grievances against the King Laws that he has forbidden his governors to pass laws of immediate and pressing importance unless suspended in their operation till his assent should be obtained.
Warren E. Burger: Thank you, Mr. Hill. Mr. Wallace.
Lawrence G. Wallace: Mr. Chief Justice, and may it please the Court. Following the 1970 census, the Georgia Legislature in the fall of 1971 enacted three separate reapportionments statutes. One each for state Senate and House and one for the congressional districts. Each of these statutes repealed the previous districting. The State separately submitted the three reapportionment plans to the Attorney General for review under Section 5 and the State?s submission for the Georgia House which is what is directly at issue here, is in the appendix at page 19. We think it's rather significant that on page 21 of the appendix, the State explained that the Georgia House of Representatives also reapportioned in 1968. This change was not submitted because at that time, prior to Allen the Board of Elections 393 U.S. 544, it was believed to be unnecessary to submit reapportion plans to the United States Attorney General pursuant to the Voting Rights Act. Following a preliminary examination, the Attorney General determined that the data sent were insufficient for proper evaluation of the proposed changes and requested specific additional information in accordance with the department?s published guidelines which the State then submitted and within 60 days of the submission of that additional information, the Attorney General interposed objections to all three plans. Objections to apparent racial gerrymandering in the Congressional and State Senate plans and to certain aspects of the House plan, including the use of multimember districts coupled with numbered posts and the majority run off requirement which has the effect of requiring each candidate in order to elected to win a majority of all the voters in the entire multimember district. In response to these objections, the Georgia legislature enacted modifications to the Senate and Congressional plans eliminating the racial gerrymandering objected to and upon resubmission, those plans were found acceptable by the Attorney General and those resubmitted districts were used in the 1972 elections. And as a matter of fact, one of the congressional districts reconstituted after the Attorney General?s initial objection, elected the first black Congressman from Georgia since reconstruction. Now those Congressional and State Senate reapportionments are not presently the subject of any litigation and are not directly at issue on this case. They could of course possibly be effective in the future. With respect to the Georgia House which is an issue, I believe the history was recounted by Mr. Hill of how the House founded that they could not satisfy all of the objections raised by the Attorney General and although they abandoned some of the multimember districts, they specifically decline to abandon others and adapt the resolution saying that they were going to invoke the remedial power of the federal courts. Nine days after submission of this 1972 plan, that the state sent in, the Attorney General interposed an objection and three days later, the United States commenced the present action in the District Court to restrain the State from implementing either of the submitted house plans and asking that the legislature be directed to adapt a satisfactory plan that conforms to Fourteenth and Fifteenth Amendment requirements or in the alternative that such a plan be devised by the District Court. And the three-judge court unanimously granted the relief requested by the Government, but its judgment was stayed by order of this Court and in 1972 elections were held under the 1972 plan to which the Attorney General had objected with respect to the House. The other elections were conducted unto the reconstituted plans, plans reconstituted in response to the Attorney General?s objections. Now, we contend first that there is no substantial basis for doubt that the Congress that reenacted the Voting Rights Act in 1970, understood and intended that the Act would apply to reapportionment legislation as well as to other changes in voting and election laws. The legislative history of the 1965 Act had been in some respects equivocal with respect to coverage and this Court examined that history in detail in Allen against the State Board of Elections which was decided early in 1969. And it concluded in that case that Congress intended Section 5, in the words of the Court, to have the broadest possible scope and that the legislative history on the whole supports the view that Congress intended to reach any state enactment which altered the election law of a covered state in even a minor way. That the Court in Allen used this language to refer not only to changes in state law that would deprive persons of their franchise altogether, but also the changes that would abridge the effectiveness of that franchise by diluting their voting power was made clear by the holding in one of the four cases decided in the Allen opinion. The first of the district anger at large decisions on this Court.
Byron R. White: When was it -- was that the Attorney General first started passing on reapportionment plan?
Lawrence G. Wallace: It was after the decision in Allen that they begun to be submitted.
Byron R. White: When was that?
Lawrence G. Wallace: In early 1969, in March of 1969.
Byron R. White: So that have been a year or more than that the reapportionment when the statute was reenacted?
Lawrence G. Wallace: That is correct, Your Honor.
Byron R. White: That is really in quite reference to that situation of the legislative history?
Lawrence G. Wallace: The legislative history is replete with references to Allen and to the interpretation of the Act in Allen.
Byron R. White: With respect to the appointment?
Lawrence G. Wallace: Well it?s replete with references to reapportionment also and the two sometimes they tie together and sometimes are not. But what I was about to point out to the Court was that as recounted on page 15 of our brief, one of the cases decided in Allen, a case called Fairley against Patterson was what is referred to as number 25 in this quotation, number 25 involves a change from district to at large voting for county supervisors. The right to vote can be affected by a dilution of voting power as well as by an absolute prohibition on casting a ballot citing Reynolds against Sims and then, noting that voters who are members of a racial minority might well be in the majority in one district but then it decided minority and the county as a whole and that this type of change is within the coverage of the Act. That was part of the holding in Allen along with much general language in the opinion broadly interpreting the coverage of the Act.
William J. Brennan, Jr.: Mr. Wallace, in the discussions leading up to the 1970 Act, the reference is to reapportionment was -- those references, expressions of doubt whether reapportionment was covered by the Act?
Lawrence G. Wallace: There was -- in the legislative history of the reenactment no one raised any question or doubt that reapportion of legislation would be covered. The entire discussion was to the contrary. The Deputy Assistant Attorney General testifying on behalf of the Attorney General at the hearings, who was testifying in opposition to the extension of Section 5, specifically said, ?That under Section 5 all of these reapportionments and redistricting plans would have to be submitted.? That was his interpretation of what the duty would be under the Allen decision. Many proponents of the Act referred specifically to reapportionment or redistricting or drawing of new boundary lines in some instances as among the new devices that it come to the floor that could adversely affect minority voting rights and as a reason for extending the pre-clearance, the pre-implementation review provisions of Section 5. As a matter of fact, the most contested issue in the legislative history in the 1970 enactment was whether Section 5 would be extended or not. This was the major bone of contention. This was not merely a proforma reenactment of a statute about to expire. The administration had proposed that Section 5 should not be continued. The Act should be revised in a way that Congress after extensive deliberations, after hearings in both houses and after extensive floor debate concluded not to accept. Instead, Congress decided that the remedy provided in Section 5 was needed and the President signed that enactment into law. It is difficult to review this legislative history without coming to the conclusion that Congress knowingly in effect ratified the Allen interpretation of the statute and acted on the premise and on the assumption that, if Section 5 were re-extended which it decided to do, reapportionments resulting from the 1970 census would be covered insofar as there were reapportionments put into effect as changes by the State. There?s another problem that a federal court has, a decree as specific reapportionment as has risen in Connor case. The legislative history and its recounted in some detail in our brief and in the amicus brief in our support. All looks in the one direction to the extent that it sheds light on this issue and we think it's sheds very considerable light on this issue. And Perkins versus Matthews which was decided under the 1965 Act, but subsequent to the reenactment by this Court made clear that the reasoning of Allen also extends to other changes in boundary lines, in that case an annexation change in the boundary lines and not merely to a change from districting to a large elections, the change in boundary lines. The opinion of the Court relied extensively in the case on the reasoning of Allen in a separate concurring opinion by Mr. Justice Black and joined by the Chief Justice found one sentence sufficient to decide the question. One sentence saying that given the decision in Allen, we concur in the judgment of reversal and the order of agreement here because this changing boundary lines was indistinguishable from the reasoning in Allen which in our view, Congress clearly ratified.
Warren E. Burger: Justice Black was still wasn't reconciled with that, was he?
Lawrence G. Wallace: Well, he wrote an opinion saying that in Allen that he said that the Court, he?d agreed with the way the Court interpreted the Act, but he still was dissenting on the constitutional issue of the submission. And to my knowledge, the most effective statement of that position on the constitutional issue has been his dissenting opinion starting in South Carolina against Katzenbach. I haven?t seen anything more forceful on that subject, but he has always been alone in this Court. His dissenting view on the constitutionality is ultimately premised largely on a review of the history of the constitutional convention. And the majority of the Court decided that that view takes too restrictive of the view of the remedial powers which were later conferred on Congress under Section 2 of the Fifteenth Amendment. We see no novel constitutional issue presented here. We think the issue is fully considered and decided in South Carolina against Katzenbach and reaffirmed in Allen and in Perkins. And since the State is not asking if those cases be overruled, we don?t intend to argue the constitutional issue at length. There is also dictum in Allen with respect to reapportionment itself and here, I differ with counsel for the state that, that dictum really reserves the question whether a reapportionment should be covered by the Act. Instead what it says is that administrative problems may arise with respect to application of the Act to reapportionment and we leave those administrative problems on how to resolve them to another day. But that paragraph ends on page 569 of 390. U.S., the argument that some administrative problem might arise in the future does not establish that Congress intended that Section 5 have a narrow scope. Also, being in the context of reapportionment --
Byron R. White: Although you were -- the Government thought that the case -- that case has been decided without reaching the reapportionment issue?
Lawrence G. Wallace: Well, the Government thought that, but the Court adapted a very broad interpretation of the Act in Allen whether the Government would have taken that position, had it known how the Court would reason in its opinion, I have no way of saying. But the upshot of Allen --
Byron R. White: Only the Court didn?t adapt the Government?s narrow view?
Lawrence G. Wallace: Well, I think the Court implied very strongly that reapportionment like other changes was covered. I don?t want to characterize the Government?s view to the degree. The upshot of Allen was that it became widely understood that reapportionment law should then be submitted and starting in 1969 to 1972, 381 such laws have been submitted to the Attorney General and the federal courts would have passed on the subject, including the Court below and others that we cite on page 24 of our brief have taken the position that reapportionment laws like other changes in the election laws, like other changes in district lines are covered by the Act. And we have found in the course of passing on these 381 submissions that some administrative problems undeniably have arisen. They have not proved to be insurmountable. There has been --
Byron R. White: But apparently sometimes you can?t make up your mind?
Lawrence G. Wallace: I don?t know what time you have in mind, Mr. Justice White?
Byron R. White: Like in this case, you essentially say, you really can?t -- in effect you say can?t decide it one way or the other and therefore you object to it?
Lawrence G. Wallace: Well, that was merely a polite way of saying that the state had not met its burden of proof. It wasn?t that we couldn?t make up our minds. The State has the burden of showing that it wouldn?t have discriminatory purpose or effect. The change would not have such in effect and --
Byron R. White: Is that your characteristic statement?
Lawrence G. Wallace: Well, it?s sometimes phrased in different ways. There is a certain politeness used in correspondence with the state which is preferred to using the strongest possible language in this situation.
Byron R. White: But I thought you said you?ve suppose to object in 60 days or it goes into effect or just rule that says that?
Lawrence G. Wallace: Within 60 days of the submission to the Attorney General.
Byron R. White: Alright then, you are supposed to disapprove, it goes into effect unless you want?
Lawrence G. Wallace: Unless, we interpose an objection which these matters were. I mean, no one had any doubt to what these letters were in objection by the Attorney General.
Byron R. White: Or you could say, we object and that's the end of it?
Lawrence G. Wallace: That is correct. We don?t have to say on what basis and it is not for the Attorney General to redraw the apportionment in some way. The procedures that took place in the District Court in this case were at the request of the District Court in a effort by counsel on both sides to expedite a resolution that would be acceptable to the Attorney General. And that would enable the Georgia House to reapportion itself in time for the upcoming primary elections after two unsuccessful submissions to Washington with respect to the House. The other matters have been straightened out.
Warren E. Burger: Mr. Wallace, let me interrupt you a moment to ask General Hill. Would it be a particular accommodation to you if you could leave to get back to Georgia tonight? If so, we will go on to finish today, but if you are willing, we will terminate it at three and finish tomorrow morning?
Lawrence G. Wallace: That?d be fine, Your Honor.
Warren E. Burger: Very well. Then you may proceed until 3 o?clock which is only a minute off.
Lawrence G. Wallace: [Attempt to Laughter] Alright. Well, just to open the question of whether this was a change, the logical extension of the State?s argument here would be that it could reapportion by electing all members of the Georgia House at large and this would not be a change that would have to be submitted to the Attorney General. Even though the affect on minority voting rights would obviously be a very drastic one.
Warren E. Burger: We?ll resume in the morning.